                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF SOUTH CAROLINA
                                      CHARLESTON DIVISION

      Hugo Dominguez Arteaga and Venancio                 Case No.: 9:18-cv-2147-RMG
      Castro Gomez,

                    Plaintiffs,
             V.
                                                          ORDER AND OPINION
      Ecofoam Insulation & Coating of
      Charleston, LLC and Tara Lopez,

                    Defendants.

          This matter is before the Court on the Parties' joint motion for approval of settlement. (Dkt.

No. 18). For the reasons set forth below, the Court denies the motion without prejudice.

L         Background

          Plaintiffs Hugo Domiguez Arteaga and Venancio Castro Gomez filed their Complaint in

the Jasper County Court of Common Pleas on June 12, 2018, alleging violations of the Fair Labor

Standards Act ("FLSA"), 29 U.S.C. § 201, et seq., the South Carolina Payment of Wages Act

("SCPWA"), S.C. Code§ 41-10-10 et seq., and retaliation for filing a claim under the Workers '

Compensation Law, S.C. Code§ 41-1-80. (Dkt. No. 8.) Plaintiffs allege that the Defendants failed

to pay them the appropriate overtime rates, made a deduction of 2% from all wages paid in cash,

failed to provide proper notice or paystubs to the Plaintiffs, and retaliated against Plaintiff Gomez

after he filed a request for workers' compensation benefits. (Dkt. No. 8 at iii! 19 - 24.) Defendant

denies all liability. The Parties reached a settlement agreement (Dkt. No. 18). Because the FLSA

requires Court approval for settlements, the Parties now move for this Court to approve the

proposed settlement. (Dkt. No. 18.)

II.       Legal Standard

          Parties are typically permitted to reach private settlements, but settlement agreements

under the FLSA differ because they are not exclusively private transactions and federal courts are


                                                   -1-
charged with the responsibility of scrutinizing FLSA settlements for fairness. See Walton v. United

Consumers Club, Inc., 786 F.2d 303, 306 (7th Cir.1986) ("[T]he Fair Labor Standards Act is

designed to prevent consenting adults from transacting about minimum wages and overtime pay.

Once the Act makes it impossible to agree on the amount of pay, it is necessary to ban private

settlements of disputes about pay."); Lynn 's Food Stores, Inc. v. United States ex rel. US. Dep 't

of Labor, Emp 't Standards Admin. , Wage & Hour Div., 679 F.2d 1350, 1353 (11th Cir. 1982).

The FLSA's provisions are generally not subject to waiver, but a district court may approve a

settlement if the settlement reflects a "reasonable compromise of disputed issues" rather than "a

mere waiver of statutory rights brought about by an employer's overreaching." Lynn 's Food

Stores, Inc., 679 F.2d at 1354.

III.   Discussion

       To determine whether to approve the proposed settlement, the Court must determine (i)

whether the award reflects a reasonable compromise over the issues in dispute, and (ii) whether

the proposed award of attorneys' fees and costs is reasonable. See, e.g., Irvine v. Destination Wild

Dunes Mgmt., Inc., 204 F. Supp. 3d 846, 849 (D.S.C. 2016); Saman v. LBDP, Inc., Civ. No. 12-

1083, 2013 WL 2949047 (D. Md. 2013). Although the Fourth Circuit has not directly addressed

what factors courts should consider when analyzing proposed FLSA settlements, courts tend to

follow the Eleventh Circuit's analysis in Lynn 's Food Stores, which asks whether there is a bona

fide dispute and whether the proposed settlement is fair and reasonable. See, e.g. , Corominas v.

AC! Holdings, LLC, No. 2:15-CV-4372-PMD, 2016 WL 10520235, at *2 (D.S.C. 2016); Saman,

2013 WL 294904 7 at *2. Plaintiffs allege Defendants failed to pay them certain wages in violation

of the FLSA, and Defendants deny those allegations. A bona fide dispute exists.

       However, upon review of the motion, the Court finds various deficiencies with the

proposed settlement agreement.      First, the Parties do not provide the Court with sufficient


                                                -2-
 information to determine whether the proposed FLSA settlement is fair and reasonable. Generally,

a court reviews a multi-factor test to determine if a settlement is fair and reasonable. 1 However,

here, the Parties have failed to provide any formula or reasoning to support the sums of twenty

three-thousand dollars and twenty thousand dollars as the settlement for the two Plaintiffs in this

case. (Dkt. No. 18-1at2, 9.) The Parties fail to disclose how many hours of underpaid work each

Plaintiff claims and the Plaintiffs' potential recovery if they were successful at trial. The Court

therefore cannot assess the amount of the settlement in relation to the potential recovery. The

Parties also fail to disclose other information that would be important to assessing the settlement's

fairness, such as a more detailed explanation of counsel ' s experience in FLSA claims. Therefore,

the Court cannot assess whether the FLSA settlements are fair and reasonable.

        Furthermore, it is unclear to the Court whether the attorneys' fees in the settlement are

pursuant to a contingency-fee arrangement where the attorneys' fees are deducted from the overall

value of the settlement. The settlement value here is twenty-three thousand dollars for Plaintiff

Gomez and twenty-thousand dollars for Plaintiff Arteaga. (Id.) For both of them, the amount of

attorneys ' fees specified in the settlement equals precisely one-third of the agreement: $7,666,66

for Plaintiff Gomez and $6,666.66 for Plaintiff Arteaga. (Id.) To the extent these fees are deducted

from the value of the Plaintiffs' damages recovery, the fee arrangement is impermissible under the

FLSA. See, e.g. Hendrix v. Mobile/ink Virginia, LLC, No. 2:16CV394, 2017 WL 2438067, at *2




1
  One common construction of the set of factors is: "(1) the extent of discovery that has taken
place; (2) the stage of the proceedings, including the complexity, expense and likely duration of
the litigation; (3) the absence of fraud or collusion in the settlement; (4) the experience of counsel
who have represented the plaintiffs; (5) the opinions of class counsel and class members after
receiving notice of the settlement whether expressed directly or through failure to object; and (6)
the probability of plaintiffs' success on the merits and the amount of the settlement in relation to
the potential recovery." Lomascolo v. Parsons Brinckerhoff, Inc. , No. 1:08CV1310(AJT/JFA),
2009 WL 3094955, at *10 (E.D. Va. Sept. 28, 2009)


                                                 -3-
(E.D. Va. May 26, 2017) ("allowing a contingent fee that distributes a percentage of the damages

award to the attorney, effectively allowing the employee to waive both the statutorily-mandated

attorneys' fees and the portion of her wages and liquidated damages allocated to attorneys' fees,

would be an impermissible infringement on the statutory award to the employee."). See also Silva

v. Miller, 307 F. App 'x 349, 351 (I Ith Cir. 2009). The requested attorneys' fees suffer from

additional deficiencies as well that prevent the Court from assessing the reasonableness of the fees .

The Parties do not provide the Court with the amount of time expended by counsel, research

involved in preparing for the arbitration, time spent in negotiations, counsel's regular hourly rates

or fees, or other information that a court typically requires to assess attorneys' fees . A joint

declaration and relevant exhibits submitted for the Court's review would likely aid in its analysis.

Therefore, without further information, the attorneys' fees as presented are not fair or reasonable.

       At this time, the Court denies the Parties' motion to approve the FLSA settlements without

prejudice. In light of this Court's order, the Parties should confer in order to consider whether a

new agreement is necessary to offer complete resolution of the case in line with this Court's order

and, when appropriate, file a new motion to approve settlement with the necessary supporting

information.

IV.    Conclusion

       For the foregoing reasons, the Court DENIES WITHOUT PREJUDICE the Parties' joint

motion to approve settlement. (Dkt. No. 18.)

       AND IT IS SO ORDERED.


                                                       Richard Mar      rgel
                                                       United States District Court Judge

January /~-:2019
Charleston, South Carolina



                                                 -4-
